DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 37-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 37 recites “a plurality of struts designed to extend from an upstream side of a heart valve prosthesis to a downstream side of the heart valve prosthesis.”  This limitation is indefinite because it is unclear whether each strut must be designed to extend from an upstream side of a heart valve prosthesis to a downstream side of the heart valve prosthesis, or whether the limitation requires only that the plurality be designed to extend in such a manner.  Because the scope of the claim is not readily ascertainable, the claim is indefinite. 
Claim 37 further recites “at least two of the plurality of connectors are arranged as arcs connecting the struts, the arcs having two ends, each end attached to one of the struts, and a peak pointing from a center of the frame circumferentially outward” (emphasis added).  “Circumferentially” has the plain meaning of “along the circumference” and thus something pointing “circumferentially outward” would be 
Claims 42 and 56 also recite “circumferentially outward” which is indefinite for the same reasons mentioned with respect to claim 37. 
Claim 42 recites “the plurality of connectors are arranged as arcs connecting the struts, the arcs having two ends, each end attached to one of the struts, and a peak pointing from a center of the frame circumferentially outward and toward the upstream side of the frame.”  This limitation is indefinite because it is unclear if Applicant intends to claim that all the connectors have a peak pointing from the center of the frame circumferentially outward.  Dependent claims 51-53 indicate that Applicant did not intent to claim that all the connectors have a peak pointing from the center of the frame circumferentially outward. However, the plain meaning of claim 42 indicates that all peaks point from a center of the frame circumferentially outward. Dependent claims 51-53 are similarly indefinite for contradicting the independent claim. 
Claim 46 recites “The heart valve prosthesis of claim 42, in which the plurality of struts comprises a number of struts selected from a group consisting of a strut count of: three; and six.” The use of “comprises,” an open claim term, together with “consisting of,” a closed claim term renders the claim indefinite.  It is unclear whether the prior art 
Claim 53 recites “the connectors of the upstream portion.”  First, “the upstream portion” lacks antecedent basis in the claim.  Second, this limitation is indefinite because it is unclear which part of the frame is the upstream portion, and thus unclear which connectors are associated with the upstream portion. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 37-42, 44, 46-47, and 49-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kovalsky et al. (Pub. No.: US 2014/0222142).
Kovalsky et al. (hereinafter, Kovalsky) discloses a method of anchoring a prosthetic heart valve, comprising: providing a heart valve prosthetic frame (e.g., abstract, fig. 10) including: a plurality of struts designed to extend from an upstream side of a heart valve prosthesis to a downstream side of the heart valve prosthesis (e.g., fig. 10, the junction between adjacent v-shaped segments are struts, see #921 and the portion of the frame at the valleys 914a and 914b. The plurality of struts extend from an upstream side to a downstream side); and a plurality of connectors (v-shaped or arc-shaped segments, e.g., 911A, 911B, 806A, 806B) attached to the plurality of struts (fig. 10), wherein: at least two of the plurality of connectors are arranged as arcs (see figure 9, 10) connecting the struts, the arcs having two ends (e.g., 911A, 911B), each end 
For claim 38, the method further comprises clamping the natural heart valve leaflet between at least one of the connectors and an upper portion of the frame (para. 111, e.g., fig. 16A).  For claim 39, the method comprises clamping the natural heart valve leaflet between at least two of the connectors (para. 111, native leaflets are secured between valve retaining portion 804, which has connectors as seen in figure 10, and support arms 806A, B).  For claim 40, the method further comprises trapping the annulus of the natural heart valve between at least one of the connectors and an upper portion of the frame (para. 111, the inflow portion extends over the annulus, the upper portion of the valve retaining-tubular portion 804 traps the annulus, e.g., fig. 16A, B for a picture depiction of the implant location described in paragraph 111).  For claim 11, the frame comprises at least three rows (fig. 10); the allowing a natural heart valve leaflet to protrude between the at least two connectors comprises allowing the natural heart valve leaflet to protrude between at least three connectors at at least two levels 
For claim 42, Kovalsky discloses a heart valve prosthesis comprising a frame (e.g., abstract, fig. 10), the frame comprising: a plurality of struts designed to extend from an upstream side of a heart valve prosthesis to a downstream side of the heart valve prosthesis (e.g., fig. 10, the junction between adjacent v-shaped segments are struts, see #921 and the portion of the frame at the valleys 914a and 914b. The plurality of struts extend from an upstream side to a downstream side); and a plurality of connectors (v-shaped or arc-shaped segments, e.g., 911A, 911B, 806A, 806B) attached to the plurality of struts (fig. 10), wherein: the plurality of connectors are arranged as arcs (see figure 9, 10) connecting the struts, the arcs having two ends (e.g., 911A, 911B), each end attached to one of the struts (e.g., at 921), and a peak pointing from a center of the frame circumferentially outward and toward the upstream side of the frame  (see figure 9A, 11, crown 913 extends outward from the circumference in the implanted state); and the plurality of connectors are arranged as at least two rows (e.g., fig. 10), each row circumnavigating the center lumen of the frame (e.g., fig. 9, 10), and wherein the number of the plurality of struts is selected to leave room for anchoring of the frame by the frame capturing natural heart valve leaflets (para. 111).  
For claim 44, the frame comprises at least three rows (fig. 10), designed so that leaflets of the natural heart valve to be caught between the connectors at at least two levels along the leaflets of the natural heart (para. 111, leaflet is sandwiched between 
For claim 47, the limitation “in which the rows are designed to grab natural heart valve leaflets only on a side of the Left Ventricular Outflow Tract (LVOT), thereby keeping the natural heart valve leaflet away from a path of the LVOT” is a functional limitation (see MPEP 2114).  Here, the rows are designed to grab both natural heart valve leaflets (e.g., para. 11), however, the implant may be placed in a patient with an excised leaflet due to disease or infection, in which case the rows would grab the native leaflet on only one side.  The structure of the prior art device is fully capable of meeting the claimed function. 
For claim 49, a plurality of tops of arcs of the connector arcs are sharp (e.g., fig. 10, barbs seen on elements 806A, B).  For claim 50, tops of arcs of a bottom row of connector arcs are sharp (e.g., fig. 10, barbs seen on elements 806A, B).  For claim 51, tops of arcs of a row of connector arcs upstream of a bottom row of connector arcs do not point away from a center axis of the frame (see arcs in central portion 804, these are in-plane when the valve is deployed, see figure 9).  For claim 52, only some tops of arcs of the connector arcs points away from a center axis of the frame (e.g., fig. 9, 10).  
For claim 53, tops of an upstream row of connector arcs point parallel to a center axis of the frame (e.g., fig. 8, tips near 416A) and extend further upstream than the 
For claim 56, Kovalsky discloses a method for producing a heart valve prosthesis frame (e.g., abstract), the method comprising producing: a plurality of struts designed to extend from an upstream side of a heart valve prosthesis to a downstream side of the heart valve prosthesis (e.g., fig. 10, the junction between adjacent v-shaped segments are struts, see #921 and the portion of the frame at the valleys 914a and 914b. The plurality of struts extend from an upstream side to a downstream side); and a plurality of connectors (v-shaped or arc-shaped segments, e.g., 911A, 911B, 806A, 806B) attached to the plurality of struts (fig. 10), wherein: the plurality of connectors are arranged as arcs (see fig. 9, 10) connecting the struts, the arcs having two ends (e.g., 911A, 911B), each end attached to one of the struts (e.g., at 921), and a peak pointing from a center of the frame circumferentially outward and toward an upstream side of the frame (see figure 9A, 11, crown 913 extends outward and upstream from the circumference in the implanted state); and the plurality of connectors are arranged as at least two rows (see fig. 10), each row circumnavigating the center lumen of the frame (e.g., fig. 9, 10), and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43, 45 are rejected under 35 U.S.C. 103 as being unpatentable over Kovalsky et al. (Pub. No.: US 2014/0222142).
Kovalsky is explained supra, including rows spaced apart (e.g., fig. 10, section 804 includes the spaced apart rows).  Kovalsky does not teach the rows are spaced apart by at least 2 mm or spaced apart by a range of 2-8 mm.  However, given the common implant location and that Kovalsky has the same number of rows as Applicant, it is considered highly obvious to have provided a row spacing of at least 2 mm or between 2-8mm as an obvious expedient to create a mitral valve prosthetic suitably dimensioned to extend across the native valve and capture native leaflets as described in Kovalsky.  This selection would have occurred using known methods and would have yielded highly predictable results. 

 Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Kovalsky et al. (Pub. No.: US 2014/0222142) in view of Quill et al. (Pub. No.: US 2017/0216026).
For claim 48, a downstream portion of the frame is shaped to have one side of the downstream portion of the frame extend less from a center of a lumen of the frame 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SUBA GANESAN/Primary Examiner, Art Unit 3774